I concur with the majority that Marchetti v. Kalish (1990),53 Ohio St.3d 95, 559 N.E.2d 699, governs this case. I further concur that falling is an "ordinary risk" inherit in dancing.
The majority concludes that had the appellant pled that the appellee was "reckless" rather than merely "negligent," a jury question would exist. Civ.R. 8(A) states, in pertinent part:
"Claims for Relief. A pleading that sets forth a claim for relief * * * shall contain (1) a short and plain statement of the claims showing that the party is entitled to relief, and (2) a demand for judgment for the relief to which the party claims to be entitled."
Civ.R. 8(F) reads:
"Construction of Pleadings. All pleadings shall be so construed as to do substantial justice."
Unlike the common law rule that pleadings were to be most strongly construed against the pleader, the Staff Notes to the rule suggest that pleadings are to be construed liberally. See, also, MacDonald v. Bernard (1982), 1 Ohio St.3d 85, 1 OBR 122,438 N.E.2d 410.
Though the appellant fails to aver in her complaint that the appellee was "reckless," paragraph Nos. 4, 6, 8 and 14 allege facts sufficient to support a finding of recklessness. A pleading which contains direct allegations on every material point necessary to sustain the recovery on any legal theory, even though it may not be the theory suggested or intended by the pleader, is sufficient. Fancher v. Fancher (1982), 8 Ohio App.3d 79, 8 OBR 111, 455 N.E.2d 1344. *Page 5 
Civ.R. 8(A) and (E) require that sufficient operative facts be concisely set forth in a claim so as to give fair notice of the nature of the action and permit as many claims for relief, legal or equitable, as a party may be entitled to under the operative facts. DeVore v. Mut. of Omaha Ins. Co. (1972), 32 Ohio App.2d 36, 61 O.O.2d 21, 288 N.E.2d 202.
Applying the above-cited principles to the case sub judice, I conclude that the appellant did give appellee adequate fair notice of the nature of the action. Accordingly, I would reverse the trial court's decision granting appellee summary judgment and remand the matter for trial.